Name: 2003/224/EC: Commission Decision of 21 March 2003 on the publication of the reference of standard EN 1495:1997 "Lifting platforms Ã¢  mast climbing work platforms" in accordance with Directive 98/37/EC of the European Parliament and of the Council (Text with EEA relevance) (notified under document number C(2003) 831)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  mechanical engineering
 Date Published: 2003-04-01

 Avis juridique important|32003D02242003/224/EC: Commission Decision of 21 March 2003 on the publication of the reference of standard EN 1495:1997 "Lifting platforms  mast climbing work platforms" in accordance with Directive 98/37/EC of the European Parliament and of the Council (Text with EEA relevance) (notified under document number C(2003) 831) Official Journal L 083 , 01/04/2003 P. 0070 - 0072Commission Decisionof 21 March 2003on the publication of the reference of standard EN 1495:1997 "Lifting platforms - mast climbing work platforms" in accordance with Directive 98/37/EC of the European Parliament and of the Council(notified under document number C(2003) 831)(Text with EEA relevance)(2003/224/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Directive 98/37/EC of the European Parliament and of the Council of 22 June 1998 on the approximation of the laws of the Member States relating to machinery(1), as amended by Directive 98/79/EC(2) and in particular Article 6(1) thereof,Having regard to the opinion of the standing committee set up pursuant to Article 5 of Directive 98/34/EC of the European Parliament and of the Council of 22 June 1998 laying down a procedure for the provision of information in the field of technical standards and regulations(3), as amended by Directive 98/48/EC(4),Whereas:(1) Article 2 of Directive 98/37/EC provides that machinery may be placed on the market and put into service only if it does not endanger the safety of persons, domestic animals or property, when properly installed and maintained and used for its intended purpose.(2) Where a national standard transposing a harmonised standard, the references of which have been published in the Official Journal of the European Union, covers one or more essential safety requirements, the machine built in accordance with this standard is presumed to meet the relevant essential requirements.(3) Member States must publish the references of national standards transposing harmonised standards which have been published in the Official Journal of the European Union.(4) Pursuant to Article 6(1) of Directive 98/37/EC, the Netherlands has lodged a formal objection to the effect that standard EN 1495:1997 adopted by the European Committee for Standardisation (CEN) on 21 April 1997 and the references of which were published in the Official Journal of the European Communities(5) on 13 March 1998, does not entirely satisfy the essential health and safety requirements.(5) The Commission acknowledges that the use of the machinery concerned could prove hazardous, since standard EN 1495:1997 fails to meet the essential health and safety requirements relating to the design and construction of machinery and safety components set out in Annex I to Directive 98/37/EC, specifically requirements 1.5.15 "Risk of slipping, tripping or falling", 1.7.4 "Instructions" and 6.3 "Risk of persons falling from the carrier". Regarding paragraph 5.3.2.4, the last subparagraph of 7.1.2.12, table 8 and figure 9 of standard EN 1495:1997 in particular, the Commission considers that the measures taken in designing and constructing the platform do not permit a high level of safety to be guaranteed for all foreseeable uses of the product.(6) In the interest of safety and legal certainty the publication of the references to that standard should be accompanied by an appropriate warning and Member States should add an identical warning in their national standards transposing standard EN 1495:1997.(7) The reference to standard EN 1495:1997 should be republished accordingly,HAS ADOPTED THIS DECISION:Article 1The references of standard EN 1495:1997 is replaced by the text set out in the Annex.Article 2Where, pursuant to Article 5(2) of Directive 98/37/EC, Member States publish the references of a national standard transposing harmonised standard EN 1495:1997, they shall add to that publication a warning identical to that provided for in the reference to standard EN 1495:1997 as set out in the Annex.Article 3This Decision is addressed to the Member States.Done at Brussels, 21 March 2003.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 207, 23.7.1998, p. 1.(2) OJ L 331, 7.12.1998, p. 1.(3) OJ L 204, 21.7.1998, p. 37.(4) OJ L 217, 5.8.1998, p. 18.(5) OJ C 78, 13.3.1998, p. 2.ANNEXPublication of titles and references of European harmonised standards under Directive 98/37/EC of the European Parliament and of the Council>TABLE>Warning:This publication does not concern paragraph 5.3.2.4, the last subparagraph of 7.1.2.12, table 8 and figure 9 of standard EN 1495:1997, in respect of which it grants no presumption of conformity to the provisions of Directive 98/37/EC.Note:Any information concerning the availability of the standards can be obtained either from the European standardisation organisations or from the national standardisation bodies of which the list is annexed to the Directive 98/34/EC of the European Parliament and of the Council(1).Publication of the references in the Official Journal of the European Union does not imply that the standards are available in all the Community languages.The Commission ensures the updating of this list.Further harmonised standards relating to machinery have been published in previous editions of the Official Journal of the European Union. A complete updated list can be found on the Europa server in the Internet at:http://europa.eu.int/comm/ enterprise/newapproach/ standardization/harmstds/reflist/ machines.html.(1) OJ L 204, 21.7.1998, p. 37.